8. Children of Migrants (vote)
- Before the vote on paragraph 7:
on behalf of the PPE-DE Group. - Mr President, paragraph 7 - the final paragraph - instructs you to forward this resolution to the Commission, the Council and those other illustrious bodies, including the Committee of the Regions and the European Economic and Social Committee, and the social partners but, unusually, does not instruct you to send it to the parliaments of Member States. So I would like to repair that omission and propose the very simple oral amendment: 'and the parliaments of the Member States'.